Citation Nr: 1101150	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to July 1985, 
including service in the Republic of Vietnam in the Vietnam Era.  
He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
development.  

First, the appellant has not been provided with a notice letter 
fully compliant with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. App. 
342 (2007), regarding claims for VA death benefits.  In 
particular, the RO sent the appellant a notice letter in April 
2006, but this communication did not notify her of the 
disabilities for which the Veteran was service-connected at the 
time of his death.   

Second, the record is incomplete.  Indeed, in a November 2006 
letter, a private oncologist wrote that he had treated the 
Veteran for metastatic esophageal cancer until his death.  
Similarly, the Certificate of Death indicates that the Veteran 
had terminal care at a private medical center.  Currently, 
however, the associated medical records are not associated with 
the claims file.  These records are pertinent and should be 
obtained.  See 38 C.F.R. § 3.159(c).  

Finally, remand is also necessary to obtain a VA medical opinion.  
The appellant contends that the esophageal cancer that caused the 
Veteran's death was due to his Agent Orange exposure during 
service in the Republic of Vietnam in the Vietnam Era.  The Board 
notes that esophageal cancer is not a disease for which 
presumptive service connection is available on the basis of Agent 
Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The record on 
appeal, however, contains evidence indicating that the Veteran's 
esophageal cancer may have been directly related to his Agent 
Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In particular, the Veteran's oncologist wrote in a November 2006 
letter that because "Agent Orange has been associated with each 
malignancy that is under study, it would be assumed that [the 
Veteran's] previous disease of esophageal cancer had some 
relationship" to Agent Orange.  The oncologist qualified that 
this is an "empiric judgment," but concluded that "[i]f 
esophageal cancer has already been linked to Agent Orange[,] 
which it probably has as have all previous malignancies that have 
undergone 'the Agent Orange comparison study'," then the 
appellant's claim should be granted.  

The Board notes that the oncologist's opinion is expressed in 
equivocal and speculative language.  Therefore, it does not 
provide the degree of certainty required of medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  
Moreover, the physician wrote that the Veteran did not have the 
risk factors associated with esophageal cancer, including 
smoking, alcohol use, or reflux problems.  This statement 
directly conflicts with the Veteran's VA treatment records, which 
document a history of smoking and alcohol use.  Accordingly, the 
oncologist's opinion is based on an unclear factual basis.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Nonetheless, the oncologist's November 2006 letter provides an 
indication that the cause of the Veteran's death is directly 
related to Agent Orange exposure.  Accordingly, the matter must 
be referred for a VA medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

For these reasons, the case is REMANDED for the following action:

1. The AMC/RO should send the appellant a 
corrective VCAA notice letter, as provided 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), including 
a statement of the disabilities for which the 
Veteran was service-connected at the time of 
his death, as well as an explanation of the 
evidence and information required to 
substantiate the claim.

The letter should also request that the 
appellant provide the names, addresses, and 
approximate dates of treatment for all health 
care providers who have additional records 
pertinent to her claim, including records 
from a private oncologist, Dr. W.G.S., and 
Trident Medical Center.  

2.  After the appellant has signed the 
appropriate releases, the identified records 
should be obtained and associated with the 
claims folder.  All attempts to procure the 
records should be documented in the file.  If 
the AMC/RO cannot obtain any records 
identified by the appellant, a notation to 
that effect should be included in the file.  
Additionally, the appellant and her 
representative are to be notified of any 
unsuccessful efforts, in order to allow her 
an opportunity to obtain and submit those 
records for VA review. 

3.  Upon completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the AMC/RO should forward the entire 
claims file, including a copy of this remand, 
for review by an appropriate VA physician, 
preferably an oncologist, for an opinion.

The physician is asked to review the 
pertinent evidence and then provide an 
opinion as to whether it is at least as 
likely as not that the cause of the 
Veteran's death (metastatic esophageal 
cancer) was etiologically related to his 
service, including exposure to herbicides 
(Agent Orange) during service.  In making 
this determination, the physician is asked to 
address the opinion of a private oncologist 
(contained in a November 2006 letter) 
indicating that the Veteran's metastatic 
esophageal cancer may have been caused by 
exposure to Agent Orange.  

The physician should prepare a report setting 
forth all determinations, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the physician offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
claims file, including the in-service and 
post-service medical records, as indicated.  

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and her 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


